Citation Nr: 1121890	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for a fracture of the proximal phalanx of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from January 1981 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that in his April 2006 Notice of Disagreement the Veteran had appealed both his initial rating for his service-connected right thumb disability and the denial of his request for service connection for a right knee disability.  However, after the issuance of a Statement of the Case the Veteran only appealed the denial of his request for a higher initial rating for his right thumb disability in his November 2007 VA Form 9, Substantive Appeal.  Therefore, his request for service connection for a right knee disability is not on appeal before the Board.  See 38 C.F.R. § 20.200 (2010) (appealing denial of compensation requires both a timely filed Notice of Disagreement and a timely filed Substantive Appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In the August 2005 rating decision now on appeal, the RO granted service connection and assigned an initial noncompensable rating for a fracture of the proximal phalanx of the right thumb, pursuant to Diagnostic Code 5228, effective September 1, 2004, the day following the Veteran's discharge from active duty.  In his written submissions, the Veteran essentially contended that he warranted a compensable rating for his service-connected right thumb disability because his right thumb was painful and because he had decreased range of motion.  The Veteran's service representative also contended in a March 2009 statement that the Veteran should be granted a higher rating due to functional loss during flare-ups.  

Diagnostic Code 5228 governs limitation of motion of the thumb.  A zero percent rating is assignable for limitation with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating requires a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).  

The July 2005 VA examination report reveals that while the Veteran's right thumb was examined, there were no range of motion findings regarding the thumb that could be applied under Diagnostic Code 5228.  As such, an examination is necessary to reach a decision on the claim.

A remand also is necessary in order to determine the current level of severity of the Veteran's disability.  The Veteran's most recent VA examination was in July 2005, almost six years ago.  In his November 2007 VA Form 9, Substantive Appeal, he contended that he had decreased range of motion in the right thumb.  The Board finds that a new examination is necessary to determine the current level of severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).  

The examination on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his examination in 2005.  The examiner should also render findings as to the extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  When evaluating musculoskeletal disabilities, the Board is required to consider the effect of functional factors, including pain and flare-ups, when rating a service connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45  (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the report of the July 2005 VA examination, the VA examiner stated, without explanation, that the Veteran experienced "occasional pain" from the old healed fracture of the proximal phalanx of the right thumb with "functional loss at that time v. minimal .5 to 10 percent."  There is no explanation in the report whether the VA examiner believed that the Veteran's flare-ups of right thumb pain caused a reduction in loss of motion of one-half of one percent to ten percent, or five percent to ten percent, in the right thumb (or right hand) on those few occasions when the Veteran experienced pain in the right thumb or whether there was some unspecific overall "functional loss" the Veteran experienced between one-half of one percent to ten percent, or between five and ten percent, or, when the right thumb was painful.  Further, the frequency of the Veteran's right thumb flare-ups was not given or estimated.  In addition, the examiner did not record the Veteran's range of motion for his thumb.  The loss of range of motion during flare-ups was not provided or estimated in terms of degrees of range of motion, as required under the rating code.  On remand, therefore, the RO/AMC should clearly explain his or her findings related to the DeLuca factors.

As the current nature and degree of severity of the Veteran's right thumb disability and how it impairs him functionally are unclear, the Board finds that the duty to assist requires that he be afforded a new VA examination to obtain clinical findings pertaining thereto prior to adjudicating the higher initial rating claim on appeal.  

Given the arguments of the Veteran's representative and the length of time since his most recent VA examination, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which addresses the current nature and severity of this service-connected disability and to clarify the loss of range of motion in degrees, if any, that results from a flare-up involving the right thumb. The claims folder must be made available to and reviewed by the examiner prior to the examination, unlike the July 2005 examination when the examiner apparently did not have access to the claims file.  Although the Veteran underwent a VA examination to assess his right thumb disability in July 2005, the Board finds that that VA examination was not adequate because the examiner apparently did not have access to the claims file, range of motion findings for the thumb were not recorded in the examination report, and the examiner's findings regarding functional loss under DeLuca were not clearly and specifically set forth.  See 38 C.F.R. § 4.2 (noting that if the findings on an examination report do not contain sufficient detail, it is incumbent to return the report as inadequate for evaluation purposes).

The RO/AMC also should attempt to obtain the Veteran's up-to-date medical records from the clinic at Maxwell Air Force Base and any VA and private treatment records related to his right thumb disorder.  The Board notes that the claims file contains post-service medical records from the clinic at Maxwell Air Force Base dated from December 2005 to January 2007, but that none of these records pertain to complaints or treatment of the right thumb.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment of his service-connected right thumb disorder may exist because the post-service records in the file only cover 13 months.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his service representative and ask them to provide any VA or private medical records, not found already in the claims file, pertaining to treatment or evaluation of his right thumb disability and to provide the identifying information and any necessary authorization to enable the RO/AMC to obtain such evidence on his behalf.  All pertinent records should be obtained, especially any medical records dated since January 2007 from the clinic at Maxwell Air Force Base.  The RO/AMC shall document any attempts to obtain such records.  If the RO/AMC is unable to obtain any pertinent evidence identified by the Veteran or his representative, it shall so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, the RO/AMC shall document this in the claims file.  See 38 U.S.C.A. § 5103A(b). 

2.  After additional treatment records have been associated with the claims file, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right thumb disability.  The claims file must be provided to the examiner for review.  The examiner shall annotate his or her report to reflect that review of the claims file was undertaken.  All appropriate testing should be conducted, including X-ray studies, along with findings pertinent to Diagnostic Code 5228 reported.  In examining the right thumb the examiner should: 

a) indicate the range of motion expressed in degrees, including the specific limitation of motion due to pain, and state the normal range of motion.  Specifically, the examiner should indicate whether there is limitation of motion permitting the Veteran to flex the right thumb pad to within 1 to 2 inches (2.5 to 5.1 cms.) of the fingers, with the thumb attempting to oppose the fingers;  

b) offer an opinion as to whether, in view of the overall functional limitations imposed by the Veteran's right thumb disability, such disability is comparable to favorable or unfavorable ankylosis or to amputation of the right thumb; and

c) describe any manifestations of the service-connected disability that involve the right thumb and the extent to which such manifestations result in limitation of motion of other digits or interference with the overall function of the right hand.  

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a legible report.

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim of entitlement to an initial compensable rating for a fracture of the proximal phalanx of the right thumb.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond. Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


